United States Court of Appeals
                               FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-4235
                                    ___________

Marla J. Norton,                         *
                                         *
      Plaintiff - Appellant,             *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Nebraska.
AMISUB St. Joseph Hospital,              *
                                         *         [PUBLISHED]
      Defendant - Appellee.              *
                                    ___________

                                  Submitted: June 12, 1998
                                      Filed: September 18, 1998
                                    ___________

Before BOWMAN and LOKEN, Circuit Judges, and MAGNUSON,* District Judge.
                          ___________

PER CURIAM.

       When AMISUB Corporation acquired St. Joseph’s Hospital in Omaha, employee
Marla J. Norton signed an Acknowledgment Form in which she agreed to submit all
complaints “that arise out of employment or termination of employment” to binding
arbitration. Norton was terminated in August 1994. She filed this action alleging
unlawful sex and age discrimination in violation of Title VII, the ADEA, and state law.
The Hospital moved to stay the lawsuit pending arbitration. The district court granted


      *
        The HONORABLE PAUL A. MAGNUSON, Chief Judge of the United States
District Court for the District of Minnesota, sitting by designation.
the unopposed stay, and the arbitrator held a three-day hearing that resulted in an award
in favor of the Hospital. The arbitrator reasoned that Norton “has not carried her burden
of showing that the reasons offered by the Hospital are pretexts for discrimination or
that the Hospital provided false reasons for terminating Ms. Norton.”
       When Norton failed to file a motion to vacate the arbitrator’s award within the
three months allowed under the Federal Arbitration Act, 9 U.S.C. § 12, the district
court1 granted the Hospital’s motion to dismiss her complaint, concluding that by
voluntarily participating in the arbitration Norton “has either consented to arbitration or
waived her right to object on the grounds that the arbitration agreement is not valid. She
is bound by the arbitrator’s award by not filing a timely motion to vacate.” Norton
appeals, arguing that the Acknowledgment Form was not a binding agreement to
arbitrate, the agreement to arbitrate was an unenforceable contract of adhesion, the
waiver of her statutory rights did not comply with the ADEA’s disclosure and waiting
period limitations, and she did not waive her right to a jury trial by agreeing to arbitrate.
After careful consideration of these contentions, we agree with the district court that
Norton waived her right to pursue her claims in the lawsuit by failing to oppose the
motion to stay, participating in the arbitration, and failing to file a timely petition or
motion to vacate the arbitrator’s award. See Comprehensive Acct’g Corp. v. Rudell,
760 F.2d 138 (7th Cir. 1985); see generally Patterson v. Tenet Healthcare, Inc., 113
F.3d 832 (8th Cir. 1997). Accordingly, we affirm.

       A true copy.

              Attest:

                      CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.



       1
        The HONORABLE LYLE E. STROM, United States District Judge for the
District of Nebraska.

                                            -2-